DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments, filed 10/24/2022, with respect to claims 1-20, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  
Regarding the IDS, and the statement “Applicant has a duty of disclosure, MPEP 2001,” the Office disagrees with this statement. The information disclosure statements (IDS) filed in this case must comply with MPEP 2001, 37 CFR 1.56 (b) which states that information is material to patentability which is not cumulative to information being made of record in the application AND the information establishes, by itself or in combination with other information, a prima facie case of unpatentability of a claim. Furthermore, as stated in MPEP 2001, 37 CFR 1.56, “the duty to disclose information exists with respect to each pending claim…” and “there is no duty to submit information which is not material to the patentability of any existing claim.” Therefore, Examiner requests Applicant to update the IDS by removing all prior art which is not directly material or relevant to the claims of this instant application.
Regarding Objection to Drawings, the applicant’s response has been fully considered and is persuasive. Therefore, the Objection to Drawings is withdrawn. 
Regarding Claim Rejections under 35 USC § 112(b), the applicant’s response has been fully considered and is persuasive. Therefore, the Claim Rejections under 35 USC § 112(b) are withdrawn. 
Regarding Rejections under35 USC § 103, and the remarks regarding claims 1, 12, and 19, “Pfeiffer does not teach a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive values of the header characteristic to the different geographic locations in the field based on the values of the agricultural characteristic in the map and based on the predictive agricultural model,” the Office respectfully disagrees. The prior art Pfeiffer teaches “a predictive model generator that generates a predictive agricultural model (paragraph [0039], and claim 20) and a predictive map generator that generates a functional predictive agricultural map (paragraphs [0020-0021], [0044]). Furthermore, Pfeiffer teaches “predictive sensing of crop characteristics and an integration of spatial and temporal control techniques,” in paragraph [0021]. In addition, Pfeiffer teaches a self-propelled agricultural harvesting machine  in the form of a combine utilizing modeling techniques applied to agronomic (i.e. agricultural characteristic) and machine data (i.e. header characteristic),  paragraphs [0022-0025]. Pfeiffer also teaches “during a following harvesting operation, the machine parameters can be adjusted in a predictive manner,” paragraph [0006]. Furthermore, per the current office action, Blank discloses the detection of the header characteristic in paragraphs (paragraph [0140-0142]) to the different geographic locations in the field (paragraph [0028], [0039-0040]) based on the values of the agricultural characteristic (paragraph [0044], [0051], [0142]). Therefore, the combination of Blank and Pfeiffer disclose the claimed invention, “a predictive map generator that generates a functional predictive agricultural map of the field that maps predictive values of the header characteristic to the different geographic locations in the field based on the values of the agricultural characteristic in the map and based on the predictive agricultural model” based upon at least the paragraphs shown above.
Regarding Rejections under35 USC § 103, and the remarks regarding dependent claim 4, “Shearer does not detect dirt on a cutter bar,” the Office respectfully disagrees. Shearer teaches a control output to the machine … to clear a cutter bar blockage of soil, (paragraphs [0075], [0103], and claim 29). Therefore, the monitored conditions are in relation to the cutter bar and soil on the cutter bar.
Regarding Rejections under35 USC § 103, and the remarks regarding dependent claim 2, “Office Action does not appear to have considered the subject matter of dependent claim 2 as recited in dependent claim 2,” the Office respectfully disagrees. The Office action appears to have typographical errors in the rejection of claim relative to the limitation, “control system that generates control signals to control a controllable subsystem on the agricultural work machine” However, prior art Bischoff teaches this limitation within paragraphs [0012-0020]. Therefore, the rejection is based upon the Bischoff paragraphs, and at least the sentences, “setting work parameters for a harvester (i.e. agricultural work machine),” and “adjusting an actuator (i.e. a controllable subsystem) of the harvester, with the aid of the derived work parameter with the control device (i.e. control system)” and “a suitable control signal is sent to an actuator of the harvester.”
It remains the Offices stance that the cited prior art anticipates or renders obvious the claimed subject matter.
Regarding applicant's remarks against references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06/29/2022, has been received however only a cursory review over the references was conducted due to the large number of references included on the IDS. Furthermore, there appears to be information within this IDS, which by itself or in combination with other information, cannot establish a prima facie case of unpatentability of any claim within this instant application, see MPEP 2001, 37 CFR 1.56. Therefore, the Office requests the Applicant to update the IDS by removing all prior art which is not directly material or relevant to the claims of this instant application.
Furthermore, the information disclosure statements (IDS) filed in this case fail to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is not cumulative to information being made of record in the application. It is the Examiners position that the significant number of references submitted for consideration are largely cumulative. Therefore, Examiner requests Applicant to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention and point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution. There is no requirement that applicants explain the materiality of English language references.
Furthermore, the cloaking of a clearly relevant reference within a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 133. Significantly, an applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed.
Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.G.2d 1801 (N.D. Ind. 1992); Moiins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. FI. 1972).
Request for Information under 37 CFR 1.105
The Office requests the Art Relied Upon for Development of Invention. In response to this requirement, please provide the title, citation and copy of each publication that was relied upon to draft the claimed subject matter. For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.
Furthermore, during search and consideration of the  IDS, it is noted by the Office at least 8 documents do not appear to be relative to the agricultural machine or the work machine of this application. The Applicant is requested to reply to the Office each of the paragraph(s) which are relative to each of the following:
US-10521526-B2, US-9903077-B2, US-9179599-B2, US-8488865-B2, US-6681551-B1, US-5995859-A, US-20190041813-A1, US-20030015351-A1
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105  that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105  are subject to the fee and certification requirements of 37 CFR 1.97  where appropriate.  
The Applicant is reminded, the duty of candor and good faith under 37 CFR 1.56 which applies to the applicant’s reply to a requirement for information under 37 CFR 1.105, and requires that the applicant reply to a requirement under 37 CFR 1.105  with information reasonably and readily available.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG. 9 text overlaps bounding box in at least two places, FIG. 11 text overlaps other text and bounding box, and FIG. 12 text overlaps bounding box in at least two places. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "a value of the agricultural characteristic" in line 10.  There is incorrect antecedent basis for this limitation in the claim.
Claim 20 is rejected based upon it being dependent on claim 19.
The claims have been interpreted as best understood by the Examiner as the value of the agricultural characteristic.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10, 12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over BLANK et al., US 20180120133, herein further known as Blank, in view of BOYD et al., US 20160106038, herein further known as Boyd, further in view of PFEIFFER et al., US 20190069470, herein further known as Pfeiffer.
Regarding claim 1, Blank discloses an agricultural work machine (paragraph [0035]), comprising: a communication system (paragraph [0035]) that receives a map (paragraph [0142], [0163]) that includes values of an agricultural characteristic (paragraph [0044], [0052], [0142]) corresponding to different geographic locations in a field (paragraph [0028], [0039-0040]); a geographic position sensor (paragraph [0039]) that detects a geographic location of the agricultural work machine (paragraph [0045]); an in-situ sensor (paragraph [0140]) that detects a value of a header characteristic (paragraph [0140-0142]) a model generator (paragraph [0056], bias correction) that generates agricultural model (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) that models a relationship between the agricultural characteristic (paragraph [0044], [0051], [0142]) and the header characteristic (paragraph [0140-0142]) based on a value of the agricultural characteristic (paragraph [0044], [0051], [0142]) in the map (paragraph [0142], [0163]) at the geographic location (paragraph [0028], [0039-0040]) and the value of the header characteristic (paragraph [0140-0142]) detected by the in-situ sensor (paragraph [0140]); and map generator (paragraph [0044]) that generates a functional agricultural map of the field (paragraph [0044], [0072]) that maps values of the header characteristic (paragraph [0140-0142]) to the different geographic locations in the field (paragraph [0028], [0039-0040]) based on the values of the agricultural characteristic (paragraph [0044], [0051], [0142]) in the map (paragraph [0142], [0163]) and based on the agricultural model (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model).
However, Blank does not explicitly state an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location and a predictive model generator that generates a predictive agricultural model and a predictive map generator that generates a functional predictive agricultural map.
Boyd teaches a machine including an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects a value of a header characteristic (paragraph [0043]) corresponding to the geographic location (paragraph [0045], [0050-0051]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a predictive model generator that generates a predictive agricultural model (paragraph [0039], and claim 20) and a predictive map generator (paragraph [0044]) that generates a functional predictive agricultural map (paragraphs [0020-0021], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive model generator that generates a predictive agricultural model and a predictive map generator that generates a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, the combination of Blank, Boyd, and Pfeiffer, disclose all elements of claim 1 above.
Blank discloses further a machine wherein the map comprises a soil property map  that maps (paragraph [0027], [0034]), as the values of the agricultural characteristic (paragraph [0027], [0142-0145]), values of a soil property to the different geographic location (paragraph [0089]), wherein the model generator (paragraph [0056], bias correction) is configured to identify a relationship between the header characteristic (paragraph [0038], paragraph [0140-0142]) and the soil property (paragraph [0027]) based on the value of the header characteristic (paragraph [0140-0142])  and a value of the soil property, in the soil property map (paragraph [0027], [0034]), at the geographic location (paragraph [0028], [0039-0040], [0089]), the agricultural model (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) being configured to receive a value of the soil property (paragraph [0084], [0089]) as a model input (paragraph [0056]) and generate values of the header characteristic (paragraph [0140-0142])  as a model output based on the identified relationship (paragraph [0140], soil moisture).
However, Blank does not explicitly state an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location and the predictive model generator that generates the predictive agricultural model 
Boyd teaches a machine including an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects a value of a header characteristic (paragraph [0043]) corresponding to the geographic location (paragraph [0045], [0050-0051]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches the predictive model generator that generates a predictive agricultural model (paragraph [0039], and claim 20).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including predictive model generator that generates a predictive agricultural model as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Blank, Boyd and Pfeiffer, disclose all elements of claim 6 above.
Blank discloses further a machine wherein the header characteristic is a header setting (paragraph [0056]).
Regarding claim 10, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 6 above.
Blank discloses further a machine comprising: a control system that generates an at least one control signal to a header (paragraph [0037]) on the agricultural harvester (paragraph [0035]) based on the functional (paragraph [0044], [0072]).
However, Blank does not explicitly state control a height of a header and predictive agricultural map.
Boyd teaches a machine to control a height of a header (paragraph [0038], [0054]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by controlling a height of a header as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a functional predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 12 can clearly perform on the apparatus of claim 1. Therefore, claim 12 is rejected under the same rationale as claim 1 above.
Regarding claim 14, all limitations have been examined with respect to the apparatus in claim 6. The method/steps taught/disclosed in claim 14 can clearly perform on the apparatus of claim 6. Therefore, claim 14 is rejected under the same rationale as claim 6 above.
Regarding claim 15, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 14 above.
Blank discloses further generating agricultural model comprises: identifying a relationship between the soil property (paragraph [0027] soil properties, (paragraph [0140] soil moisture) and the header characteristic based on the value of the header characteristic (paragraph [0140-0142]) corresponding to the geographic location  (paragraph [0028], [0039-0040]) and the value of the soil property (paragraph [0027] soil properties, (paragraph [0140] soil moisture), in the soil property map (paragraph [0027], [0034]), at the geographic location (paragraph [0028], [0039-0040]); and model generator (paragraph [0056], bias correction) that generates agricultural model (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) that receives a value of the soil property (paragraph [0027] soil properties, (paragraph [0140] soil moisture) as a model input (paragraph [0056], parameter data) and generates a predictive value of the header characteristic as a model output  (paragraph [0140-0142]) based on the identified relationship (paragraph [0140], soil moisture).
However, Blank does not explicitly state a predictive model generator that generates a predictive agricultural model.
Pfeiffer teaches controlling a predictive model generator that generates a predictive agricultural model (paragraph [0039], and claim 20).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive model generator that generates a predictive agricultural model a as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 12 above.
Blank discloses further controlling an operator interface mechanism (paragraph [0044], user interface) to present the agricultural map (paragraph [0044]).
However, Blank does not explicitly state a predictive agricultural map.
Pfeiffer teaches a predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, Blank discloses an agricultural work machine (paragraph [0035]), comprising: a communication system (paragraph [0035] that receives a map (paragraph [0142], [0163]) that indicates values (paragraph [0144]) of an agricultural characteristic (paragraphs [0044], [0052], [0140], [0142]) corresponding to different geographic locations in a field (paragraph [0028], [0039-0040]); a geographic position sensor (paragraph [0039]) that detects a geographic location of the agricultural work machine (paragraph [0045]); an in-situ sensor (paragraph [0140], sensor during operation) that detects a header characteristic value, of a header characteristic (paragraph [0140-0142]), model generator (paragraph [0056], bias correction) that generates a (paragraph [0056] wherein the reduced bias, smoothed data, and adjusted values equate to a model) that models a relationship between the agricultural characteristic (paragraph [0044], [0051], [0142]) and the header characteristic (paragraph [0140-0142]) based on a value (paragraph [0144]) of the agricultural characteristic (paragraph [0044], [0051], [0142]) in the map (paragraph [0142], [0163])at the geographic location (paragraph [0028], [0039-0040]) and the header characteristic value of the header characteristic (paragraph [0140-0142]) detected by the in-situ sensor (paragraph [0140], sensor during operation); in the map at the different locations in the field and based on the predictive header characteristic model; and wherein the agricultural characteristic and the header characteristic are different characteristics.
However, Blank does not explicitly state a value of a header characteristic corresponding to the geographic location and a predictive map generator that generates a functional predictive header characteristic map of the field that maps predictive header characteristic values to the different locations in the field and wherein the agricultural characteristic and the header characteristic are different characteristics.
Boyd teaches a machine including an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects a value of a header characteristic (paragraph [0043]) corresponding to the geographic location (paragraph [0045], [0050-0051]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor that detects a value of a header characteristic corresponding to the geographic location as taught by Boyd.
One would be motivated to modify Blank in view of  Boyd for the reasons stated in Boyd paragraph [0005], a more robust system to continuously adjust the agricultural machine in order to optimize harvesting efficiency and eliminate trial and error adjustments, which can lead to valuable crop material being ruined and harvesting time being wasted.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a predictive model generator that generates a predictive agricultural model (paragraph [0039], and claim 20) and a predictive map generator (paragraph [0044]) that generates a functional predictive agricultural map (paragraph [0020], [0044]) and the agricultural characteristic and the header characteristic are different characteristics (paragraph [0021]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive model generator that generates a predictive agricultural model and a predictive map generator that generates a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20,  the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 19 above.
Blank discloses further a machine wherein a control system that generates an at least one control signal to control a setting of a header (paragraph [0037]) of the agricultural work machine (paragraph [0035]) based on the functional header characteristic map (paragraph [0140-0142]).
	However, Blank does not explicitly state a predictive characteristic map.
Pfeiffer teaches a predictive characteristic map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive characteristic map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 2, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blank, Boyd, Pfeiffer, in view of BISCHOFF, US 20140215984, herein further known as Bischoff.
Regarding claim 2, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 1 above.
Blank discloses further a machine wherein the map generator (paragraph [0044]) configures the functional agricultural map  (paragraph [0044], [0072]) a control system (paragraph [0037]) that generates control signals to control a controllable subsystem (paragraph [0037]) on the agricultural work machine (paragraph [0035]) based on the functional agricultural map  (paragraph [0044], [0072]).
However, Blank does not explicitly state a map for consumption by a control system and a predictive map generator that generates a functional predictive agricultural map.
Bischoff teaches a machine including a map for consumption by a control system (paragraph [0015], [0018]) that generates control signals to control a controllable subsystem on the agricultural work machine (paragraph [0012-0020]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd including a map for consumption by a control system that generates control signals to control a controllable subsystem on the agricultural work machine as taught by Bischoff.
One would be motivated to modify Boyd in view of  Bischoff for the reasons stated in Bischoff paragraph [0004], a more robust system to optimize the settings, depending on the available specifications and crop conditions, so as to be able to utilize the full performance capacity of the machine. Furthermore, the more robust machine systems can utilize sensors and maps to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed. 
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural harvester, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Pfeiffer teaches a predictive map generator (paragraph [0044]) that generates a functional predictive agricultural map (paragraph [0020], [0044]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including a predictive map generator that generates a functional predictive agricultural map as taught by Pfeiffer.
One would be motivated to modify Blank in view of  Pfeiffer for the reasons stated in Pfeiffer paragraph [0003], a more robust system without steep changes of field properties and providing optimal machine adjustments.  Furthermore, the more robust system provides appropriate adjustments to the work parameters of the agricultural machine for the respective position on the field.
Additionally, the claimed invention is merely a combination of known elements of control of work parameters of the machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 2. The method/steps taught/disclosed in claim 13 can clearly perform on the apparatus of claim 2. Therefore, claim 13 is rejected under the same rationale as claim 2 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blank, Boyd, Pfeiffer, in view of SHEARER et al., US 20210137006, herein further known as Shearer.
Regarding claim 4, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 1 above.
Blank discloses further a machine wherein the in-situ sensor on the agricultural work machine is configured to detect, as the value of the header characteristic (paragraph [0140-0142]).
However, Blank does not explicitly state an in-situ sensor on the agricultural work machine is configured to detect dirt on a cutter bar of the agricultural work machine.
Shearer teaches a machine includes an in-situ sensor (paragraph [0090], height, ultrasonic, image) on the agricultural work machine (paragraph [0007]) is configured to detect dirt on a cutter bar (paragraphs [0075], [0103], and claim 29) of the agricultural work machine (paragraph [0007]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including an in-situ sensor on the agricultural work machine is configured to detect dirt on a cutter bar of the agricultural work machine as taught by Shearer.
One would be motivated to modify Blank in view of Shearer for the reasons stated in Shearer paragraph [0002], a more robust system to keep the harvesting machine cutting efficiently and effectively by avoiding poor cutting parameters or even coming to a halt due to a blockage and make such machines more autonomous to reduce operator contribution.  Furthermore, the more robust system can calculate the crop throughput by monitoring the height and density of the crop in advance of the harvester to optimize the efficiency of the threshing system.
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural harvester, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blank, Boyd, Pfeiffer, in view of GOOD et al., US 20190335662, herein further known as Good.
Regarding claim 8, the combination of Blank, Boyd, Pfeiffer, disclose all elements of claim 7 above.
However, Blank does not explicitly state the header characteristic is indicative of header pushing.
The machine of Good teaches the header characteristic is indicative of header pushing (paragraph [0004], [0033]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Blank by including the header characteristic is indicative of header pushing as taught by Good.
One would be motivated to modify Blank in view of  Good for the reasons stated in Good paragraph [0004], a more robust system enabling efficient harvesting of the field (e.g., not too high to miss lower height crop, and not too low to collect debris).  Furthermore, the more robust system can optimize settings depending on the exact header dimensions and weight.
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669